Citation Nr: 1542314	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-27 970A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from May 1942 to January 1946.  He died in January 1985.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The appeal was certified to the Board by the RO St. Petersburg, Florida.  

This is a paperless appeal and the Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In September 2012, the RO in pertinent part determined that new and material evidence had not been received to reopen a claim of service connection for the cause of the Veteran's death.  The appellant disagreed and perfected an appeal of this decision.  

In her July 2014 VA Form 9, the appellant indicated that she did not want a hearing.  In February 2015, however, she indicated that she wanted a videoconference hearing.  In August 2015, the representative noted that the hearing request had not been withdrawn and they wanted the case remanded so that a videoconference hearing could be scheduled.  


Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a videoconference hearing at the appropriate RO.  Provide the appellant and her representative reasonable advance notice of the date, time and location of the hearing.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




